HUTCHESON, Circuit Judge.
Like Miss Meacham’s case, Meacham v. Halley, 5 Cir., 103 F.2d 967, this day decided, this was a suit for cancellation, and in the alternative for damages, based on the claim that plaintiff had been defrauded into releasing to Halley a ten acre lease.
The facts in this case, with a few unimportant differences,1 are the same as those in Miss Meacham’s case.
*1011The controlling legal principles are the same; the decree below was the same.
For the reasons, therefore, set out fully in the Meacham case, the decree appealed from in this case will De affirmed.

 (1) Whereas Miss Meacham executed and returned, in September, 1935, the release Halley had sent her, Miss Beckert executed hers on September 28, and acknowledged it on October 3, 1935, but held it in her possession until May 2, 1933, when without any further solicitation or action by Halley, she sent it in to him. (2) There was no correspondence between Miss Beckert and the attorneys for Weaver et al, the purchasers. (3) The record does not show the *1011production of or the development for, oil on the Beckert 10 acres and in appellant Beckert’s brief, at page 11, it is stated “there has been no development on this lease.”